Judgment reversed.
Grounds stated in journal entry.
*425It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed, for error in affirming and in not reversing the judgment of the court of common pleas of Crawford county in said cause. And proceeding to render the judgment which said court of common pleas should have rendered, this court finds that the demurrer to the petition of the plaintiff in said court of common pleas and against the Trustees of Cranberry Township was and is well taken and should have been sustained, and therefore the overuling of said demurrer and the rendition of a money judgment by said court of common pleas in favor of said plaintiff below was and is erroneous. This court is of opinion that the action of the plaintiff below should have been an action in mandamus to require the said trustees to issue to the plaintiff, if the facts proven by said plaintiff should warrant it, a warrant or bond for the sum of one hundred dollars only, as provided by Section 3107-1, Revised Statutes, but there is no authority in law to ask or receive a money judgment against the township or the trustees thereof, nor is there shown any right of action against the said township or said trustees for any money judgment whatever, either principal or interest.
It is, therefore, considered ' and adjudged that this cause be remanded to the Court of Common Pleas of Crawford county with direction to said court to sustain the demurrer of the defendants below to the petition of the plaintiff, and for further proceedings according to law.
Price, C. J., Shauck, Crew, Summers, Spear and Davis, JJ., concur.